Case 1-20-41<202-cec DoCcl/ Filed Os/O0a/20 Entered Qa/Qo/20 1200 Sy

UNITED STATES BANKRUOTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Chapter 13

Robin A. Benjamin Case No. 1-20-41202

X Affirmation in Opposition

 

TO THE HONORABLE CARLA E. CRAIG, UNITED STATES BANKRUPTCY JUDGE:
Donald Neidhardt, attorney for Robin Benjamin respectfully represents as follows:

1. Debtor Robin Benjamin filed the within Petition on February 26, 2020.

2. Robin Benjamin is a Registered nurse who is employed at New York Presbyterian Hospital.
Shortly after the filing of this petition the COVID 19 crisis struck with full force and virtually all of
her time was occupied in that endeavor. Because of this she was originally delinquent in
providing documents and making her Trustee payments.

3. We were able to get in contact with her recently and advised her of the urgency of providing the
necessary documents and making her payments. She explained that it was her unprecedented
duties at work that had been taking up het time but did provide all of the requested documents
which have been provided to the Chapter 13 Trustee. In addition, she is currently up to date on
Trustee payments and will make the May payment on time. As such, the rights of creditors are
being protected. .

4. She has been advised of the time of the rescheduled 341 meeting on May 13, 2020 at {:00
A.M. and will be available and attend.

5. Debtor has sufficient income to achieve a confirmed Chapter 13 plan and it would be
inequitable to dismiss her case in light of the foregoing.

6. The Attorney compensation disclosure has been amended.
WHEREFORE, it is respectfully requested that the application to dismiss be denied in its entirety

DATED: Bellmore, NY ,
Ty

May 5, 2020

 

Donald Neidhardt
2712 Grand Ave

Bellmore, N.Y 11710
